MAUCK, J
We are not so sure that this judgment would not require affirmance even through the statutes referred to were found to violate the Constitution. It might well be held that the parties could contract along the lines laid down by the statutes even though the legislature had no power to require them to so contract.
Taking the case, however, on the sole question raised by the plaintiff in error and assuming that if the statutes are unconstitutional the judgment must be reversed, we are impelled to affirm the judgment. The statutes in question have been repeatedly before the Supreme Court and have been construed and enforced by that court. The Supreme Court has accordingly by implication, determined that they offend no -constitutional provision.
Middleton and Farr, JJ, concur.